Citation Nr: 1628943	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increases in the ratings for kidney stones with ureterolithiases (currently rated 30 percent prior to January 9, 2013, 60 percent prior to May 29, 2015, and 80 percent from that date).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to July 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is in the record.  In May 2011, August 2014, and November 2015, these matters were remanded for additional development by VLJs other than the undersigned.  An August 2015 rating decision increased the rating for kidney stones to 60 percent, effective May 29, 2015.  A December 2015 rating decision increased the rating for kidney stones to 60 percent, effective January 9, 2013, and to 80 percent, effective May 29, 2015.  These matters have now been assigned to the undersigned.  

In May 2014 correspondence, the Board advised the Veteran that the VLJ who conducted the Travel Board hearing was no longer with the Board, and informed him that he was entitled to another hearing if he desired.  In May 2014 correspondence, he waived his right to appear at another hearing.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's kidney stones with ureterolithiasis are shown to have been manifested by generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  They have not manifested with renal dysfunction requiring regular dialysis, and have not precluded more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

2.  Throughout the appeal period, the combined schedular evaluation of all the Veteran's service-connected disabilities has been 70 percent or more and his service-connected kidney stones with ureterolithiasis preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period, the criteria have been met for an evaluation of 80 percent (but not higher) for kidney stones with ureterolithiasis.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7508 (Code) (2015).

2.  The schedular requirements for a TDIU rating are met and a TDIU rating is warranted.   38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent VA and private treatment records have been obtained.  The RO arranged for VA examinations in June 2009 and, pursuant to the Board's May 2011 and August 2014 remands, in January 2013 and May 2015, respectively.  The Board finds that the VA examination reports, cumulatively, are adequate for rating purposes because they contain sufficient clinical findings and opinions with sufficient rationale to constitute probative medical evidence adequate to adjudicate the claims. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.


Legal Criteria

The Veteran's service-connected kidney stones are currently rated under the provisions of Code 7508 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.115b.  He contends that he is entitled to higher ratings because his symptoms are more severe than those contemplated by the currently-assigned ratings.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where these diagnostic codes refer the decision maker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a. 

Disabilities rated under Code 7508 for nephrolithiasis and Code 7510 for ureterolithiasis are to be rated as hydronephrosis under Code 7509, except for recurrent stone formation requiring one or more of the following: diet therapy, drug therapy, or invasive or non-invasive procedure more than twice a year.  In those cases, the disability is rated as 30 percent disabling.  This is the maximum schedular rating available for these diagnostic codes.  38 C.F.R. § 4.115b.

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  A 60 percent evaluation is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Code 7101.  38 C.F.R. § 4.115a.  An 80 percent evaluation is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  The highest evaluation of 100 percent is assigned in situations requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Factual Background and Analysis

In January 2005 correspondence, the Veteran's VA urologist stated that he has a severe problem with frequent kidney stone formation and that his kidneys will make 50 or more stones a month that can cause debilitating pain and major discomfort; further, his kidney problem will ultimately require surgical intervention.

In a November 2008 VA treatment record, the Veteran's treating urologist noted that the Veteran continues to form stones despite medical management and is in constant pain from the passage of stones.  He required the use of analgesics, which made him unable to sustain employment.  It was suggested that a cystoscopy, bilateral ureteroscopy, laser lithotripsy, and stone extraction be performed with insertion of ureteral stents.  Those procedures were performed in December 2008, and the findings revealed several sub-centimeter non-obstructing renal stones bilaterally; several large Randall plaques were also removed.

A January 2009 VA treatment record noted that the Veteran should drink plenty of fluids and avoid sodium in an attempt to manage his kidney stones.  In a separate treatment record later that month, the Veteran reported that he was trying to drink more water and stay away from high protein diets.  He still passed eight to 24 stones per month spontaneously; his medical therapy included daily doxazosin, hydrochlorothiazide, and potassium citrate.  The physician noted that the goal with medical therapy was to decrease the number of stone episodes and the pain associated with such; however, the disability management techniques had "not been able to prevent stone disease thus far."  In July 2009, the Veteran reported that he produced two to four stones a week, with considerable pain.  He continued to try to drink more water and stay away from high protein diets.

On June 2009 VA general examination, the Veteran reported urinary frequency four to five times a day, every three hours, and nocturia two times a night, every four hours.  He noted constant dysuria due to the passing of the stones with irritation of the urethra but denied being incontinent.  He reported multiple surgeries to remove his stones and chronic urinary tract infections secondary to passing the stones.  He denied being hospitalized in the past year due to kidney stones, or being catheterized.  An October 2008 CT scan revealed multiple renal calculi with chronic pain secondary to the passing of stones.

A January 2010 VA treatment record noted that the Veteran passed two to four stones a week; he complained of right flank pain and reported seeing blood  in his urine "all the time."  A March 2010 VA treatment record noted that the Veteran was seen for bilateral nephrolithiasis and questionable interventions to decrease stone burden; a complex renal cyst was located on the Veteran's left kidney.  He had six procedures performed for stones, the most recent in December 2008.  He passed eight to 24 stones per month spontaneously, and had taken daily doxazosin to relieve pain, as well as hydrocodone. An October 2010 VA treatment record noted that the Veteran passed kidney stones on a semi-daily basis and that he was on chlorthalidone.  He also had diet restrictions and needed to increase his fluid intake.

A November 2010 VA Individual Clinic note from the "MOVE!" Weight Management Program indicated that the Veteran was interested in participating in the "MOVE!" program.  During his evaluation, the Veteran reported shortness of breath at rest.  The coordinator noted that increased physical activity was not recommended without further evaluation by his primary care provider.

A March 2011 VA treatment record noted that the Veteran had a long history of kidney stones and had previous surgeries for stones too large to be managed with less invasive procedures.  His physician noted that the Veteran had chronic pain, took hydrocodone daily, and was unable to work in his profession as a police officer. 

During his March 2011 Travel Board hearing, the Veteran testified that he passed two to six kidney stones a week and that he had been involved in two National Institute of Health studies for the VA in the late 1990s; he had also been on "every diet offered, including no salt, salt, no calcium, calcium, no nuts, try all like vegetables, no meats, high protein, no protein. I mean I've tried everything."  See Hearing Transcript, p. 10.  He further testified that his body makes three different types of kidney stones, and that a medicine used to treat one type will flare up the other two types.  He and his mother both testified that a severe kidney infection required his kidneys to be drained through tubes that were placed into his kidneys through his back.  He described his health as poor and stated that he could exert himself for five minutes, but then he would be "shot for the day."  Id. at p. 17.  His mother testified that he was tired and weak all the time, and that his kidney disability has completely depleted his lifestyle, including his ability to have a life.  The Veteran further testified that he is constantly losing function in both his kidneys. 

A May 2011 private treatment record notes that the Veteran continued to form and pass stones spontaneously with significant bilateral flank pain, and that he was on chronic antibiotics for recurrent urinary tract infections.  He denied any obstructive urinary symptoms.  A treatment record later that month noted that he was on chlorthalidone and potassium supplementation, and was placed on a restricted diet and told to increase his water intake.  A July 2011 private treatment record included diagnoses of bilateral kidney stones, one on the liver rather than the kidney, and recurrent urinary tract infections.

During August 2012 VA treatment, the Veteran was instructed to continue taking his previously prescribed medications, to continue oxalate, sodium, and meat restrictions, and to increase his water intake to more than three liters per day.  He reported passing six stones a week and having bilateral flank pain with nausea. 

Pursuant to the Board's May 2011 remand, the RO arranged for a January 9, 2013, VA general examination.  On examination, the Veteran reported the he passed kidney stones the day before and that his treatment plan included taking continuous medication.  Contrary to both the Veteran's statements and his medical records, the examiner found that the Veteran has never had treatment for recurrent stone formation, to include diet or drug therapy, or invasive or non-invasive procedures, and that he had no history of recurrent symptomatic urinary tract or kidney infections.  Although scars were noted on examination, the examiner stated that they were not painful or unstable and were not greater than 39 square centimeters.  The most recent diagnostic testing (from October 2012) revealed a BUN of 12, creatinine of 1.25, and epidermal growth factor receptor (EGFR) of >60.

During April 2013 private treatment, the physician suggested some ways to prevent stone formation in the future, including drinking 100 ounces of fluid daily, eating a normal calcium diet, and avoiding a high salt and high protein diet.  During July 2013 private treatment, the Veteran reported pain on his left side and felt like he had a stone stuck by his bladder. He also reported that his feet were swelling.

A January 2014 private treatment record noted that the Veteran's 24-hour urine showed decreased urinary citrate and elevated urinary oxalate.  The physician increased the Veteran's potassium citrate to three times a day and started him on a low oxalate diet.  In February 2014, a partial nephrectomy was performed.  The diagnoses included cystic dilatation of calices with chronic inflammation, fibrosis, and recent and old hemorrhages with reactive changes and renal parenchyma with chronic pyelonephritis and atrophic changes; no malignancy was found.

In March, April and May 2014, the Veteran sought private emergency room treatment for pain associated with kidney stones.

Pursuant to the Board's August 2014 remand, the RO arranged for a May 29, 2015, VA kidney examination.  On examination, the Veteran reported undergoing a partial left nephrectomy in 2014 for renal abscess.  The examiner noted recurrent bilateral nephrolithiasis (mostly calcium oxalate and calcium phosphate).  Although renal dysfunction was diagnosed, dialysis was not required.  The examiner also noted kidney urolithiasis, which required diet and drug therapy and invasive/non-invasive procedures.  The examiner noted that the Veteran had large stone burden, passing three to four per week, and on/off hematuria.  Frequent attacks of colic were also noted; however, there was no evidence of recurrent symptomatic urinary tract or kidney infections.  Although scars were noted, they were not considered painful and/or unstable, or greater than 39 square centimeters.  Diagnostic testing revealed normal BUN (14.0), creatinine at 1.4 (upper limit), and an abnormal EGFR (53).  His urinalysis, proteinuria, and spot urine for protein/creatinine ration were all abnormal.  The examiner determined that these findings supported low volume urine and hypocitraturia nephrolithiasis.  

Also pursuant to the Board's August 2014 remand, a September 2015 extraschedular opinion from the Director of Compensation was obtained.  The Director opined that an extraschedular rating for the Veteran's service-connected kidney stones was not warranted because the record contained sufficient evidence to increase his kidney disability to 80 percent disabling on a schedular basis due to generalized poor health.

An August 2015 rating decision increased the rating for the Veteran's service-connected kidney stones with ureterolithiasis to 60 percent, effective May 29, 2015.  A December 2015 rating decision changed the effective date of the 60 percent rating to January 9, 2013, and granted an 80 percent rating, effective May 29, 2015, based on the results of the January 2013 and May 2015 VA examination reports, respectively.  

In light of the foregoing, the Board finds that an evaluation of 80 percent, but no higher, is warranted for kidney stones with ureterolithiasis.  During his March 2011 Travel Bord hearing, the Veteran described his health as poor and stated that he could exert himself for five minutes, but then he would be "shot for the day."  His mother testified that he was tired and weak all the time, and that his kidney disability has completely depleted his ability to have a life.  

The Board finds that the January 2013 VA examiner's conclusions that the Veteran did not have treatment for recurrent stone formation completely inconsistent with the record which shows diet and drug therapy, as well as invasive/non-invasive procedures.  Accordingly, the Board gives little weight to that opinion.  The May 2015 VA examiner's opinion noted that the Veteran's kidney disability has required diet and drug therapy, as well as invasive/non-invasive procedures.  Further, although reviewed de novo by the Board per Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015), the September 2015 opinion from the Director of Compensation noted that the evidence was sufficient to increase the Veteran's rating to 80 percent disabling based on generalized poor health.  The Board agrees.  Specifically, when reviewing the totality of the evidence, the higher evaluation is warranted because the disability picture more nearly approximates the criteria required.  See 38 C.F.R. § 4.7.

Nevertheless, an even higher rating is not warranted because the evidence does not show BUN levels greater than 80mg% or creatinine levels greater than 8mg%.  Further, the medical evidence does not reflect that the Veteran's renal dysfunction requires regular dialysis, precludes more than sedentary activity, or results in markedly decreased function in the kidney or other organ systems, especially cardiovascular. Thus, the disability picture does not more nearly approximate the criteria required for a 100 percent rating.

The Board notes that there is no evidence or argument that the Veteran requires the regular aid and attendance of another person due to an inability to perform acts of daily living, including keeping himself clean and presentable; feeding, dressing and undressing himself; or attending to the needs of nature.  As such, entitlement to special monthly compensation is not raised by the record or by the Veteran at this time. See generally Akles v. Derwinski, 1 Vet. App. 118 (1991).


Extraschedular Consideration

The Board has previously referred this matter to the Director of Compensation for extraschedular consideration and obtained a negative opinion in September 2015.  As noted above, the Board agrees with the Director's finding that an extraschedular rating was not warranted because the record indicates that the disability creates symptoms that support an 80 percent rating on a schedular basis.  In addition, there is no allegation or evidence in the record that the Veteran's kidney stones with ureterolithiasis occurs with symptoms of a frequency, severity, or type that present a unique or exceptional disability picture or cause additional impairment that is not captured by the rating schedule criteria.   See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that the Veteran's disability picture is contemplated by and adequately assessed by the rating schedule and referral for extraschedular consideration is not warranted.  See id.


TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

A TDIU rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disability or disabilities are sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration must be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).    

Whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual, rather than a medical, question and that it is an adjudicative determination properly made by the Board or the RO. See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

In this case, the Board granted an 80 percent rating for kidney stones with ureterolithiasis.  Service connection has also been established for a right knee disability with joint laxity and limited and painful motion, rated 10 percent each, and fracture of the right little finger, rated 0 percent.  The schedular rating requirement for a TDIU rating in 38 C.F.R.§ 4.16(a) is met.  Therefore, the question remaining is whether the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment. 

The Veteran contends that he last worked in 1996 and that his service-connected right knee and kidney stones impact his ability to work.

On June 2009 VA general examination, the Veteran reported that he was unemployed and has been so since 1997 when he managed a tow truck company for two and one-half months.  He was removed from that position because he was constantly missing work due to the passing of stones; he was also unable to be bonded due to his pain medications.  Prior to that, he worked for four months as a police officer but he had to quit because he was unable to regulate his work status due to the passing of stones and because he could not carry a weapon or be bonded due to the pain medications.

During his March 2011 Travel Board hearing, the Veteran testified that he left his prior employment as a police officer due to his service-connected kidney stones and right knee disability.  He denied being able to pursue another career in law enforcement because he could no longer run.  His mother testified that no one is willing to hire her son because he cannot be on a permanent or consistent schedule; he is also perceived as a liability for any business.

Pursuant to the Board's May 2011 remand, the RO arranged for a January 9, 2013, VA general examination.  On examination, the examiner determined that the Veteran was physically able to function in his normal occupational environment subject to the following limitations due to his service-connected disabilities: no lifting over 15 pounds, no repetitive lifting, no climbing ladders, no operating a forklift or machinery, no repetitive back bending, no prolonged standing or walking (no more than five to six minutes total of combined standing or walking per hour); no prolonged keyboard work (nothing more than 15 minutes per hour).  Despite these substantial limitations, the examiner ultimately opined that the Veteran's service-connected disabilities did not impact his ability to work.  The examiner provided no explanation or rationale for this opinion.

Also pursuant to the Board's May 2011 remand, a February 2014 opinion as to extraschedular TDIU was obtained from the Director of Compensation.  The Director noted that the January 2013 VA knee examination revealed only a slight limitation of motion with no demonstrable loss of muscle strength or weakness; the VA kidney examination showed no symptoms of urolithiasis, recurrent stone formation, urinary tract or kidney infections, and no physical findings; and the VA right hand and finger examination revealed some limitation of motion and extension with otherwise normal findings. The Director opined that the evidentiary record did not support criteria for an extraschedular finding of TDIU because the most recent VA medical opinion indicated that the Veteran's service-connected disabilities did not have any functional impact on his ability to work.

Pursuant to the Board's August 2014 remand, the RO arranged for a May 29, 2015, VA kidney examination.  Based on the examination, the examiner opined that the Veteran's kidney condition did not impact his ability to work but did not provide any rationale or reasoning for this opinion.

Also pursuant to the Board's August 2014 remand, a September 2015 extraschedular opinion from the Director of Compensation was obtained.  The Director noted that the Veteran's medical record shows multiple surgical procedures, the Veteran passing 50 or more stones per month, and the need for narcotic medication due to debilitating pain with side effects due to medications.  The evidence of record also shows his self-reported history of missing work and being unable to work due to his service-connected disabilities, which is confirmed by his grant of Social Security Administration disability benefits.  The Director thus opined that the evidence of record warrants TDIU on an extraschedular basis. 

Although the January 2013 VA examiner determined that the Veteran was physically able to function in his normal occupational environment, he noted that the Veteran was limited to no more than five to six minutes total of combined standing or walking per hour and that he could do no prolonged keyboard work (nothing more than 15 minutes per hour).  It is unclear from the record what type of employment, if any, he would be capable of performing given such restrictions.   Furthermore, as noted above, the examiner appears to have based his negative opinion on an inaccurate factual premise and failed to provide a rationale for his conclusion.  Accordingly, the Board cannot assign significant probative weight to the January 2013 VA examiner's opinion that the Veteran's service-connected disabilities do not functionally impair his ability to obtain or maintain substantially gainful employment.

Further, while the May 2015 VA examiner opined that the Veteran's service-connected kidney condition does not impact his ability to work, 

The Director of Compensation opined in a September 2015 opinion that the clinical evidence shows that the Veteran is entitled to TDIU based on his multiple surgical procedures, his passing 50 or more stones per month, and his need for narcotic medication due to debilitating pain from his kidney stones.  Although the Board is not bound by the opinion of the Director, the Board agrees with his determination.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  In addition, the Board notes that an extraschedular TDIU is no longer required because the Veteran now meets the schedular rating requirement.

The Board finds that the Veteran's service-connected kidney stones with ureterolithiasis preclude him from obtaining or maintaining substantially gainful employment consistent with his education, training, and experience.  Accordingly, a schedular TDIU rating is warranted.


ORDER

An 80 percent (but no higher) rating is warranted for the Veteran's kidney stones with ureterolithiasis, subject to the regulations governing payment of monetary awards.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


